



Exhibit 10.1


RealPage, Inc.
2020 Management Incentive Plan


Name: ________________________________________        Eligibility Date:
    __________________________


Unless otherwise required under applicable law, the Terms and Conditions for the
2020 Management Incentive Plan “MIP or the Plan” are outlined below:


Your MIP has a potential Bonus of ____% of your Base Salary1 at 100% achievement
of your assigned Objectives at Target:



 
Objective2
Weight
Min
Target2
Max
  
Corporate Organic Revenue3
 
 
 
 
 
Corporate Adjusted EBITDA Percentage3
 
N/A
 
N/A
 
Individual Performance4
 
 
 
 

Total         100%
_____________________________________________________________________________________________________


Plan Year: The 2020 Management Incentive Plan is in effect from January 1, 2020
to December 31, 2020.
To be eligible to earn Bonus award(s) under this plan, RealPage must achieve
greater than the Minimum 2020 Corporate Organic Revenue and Adjusted EBITDA
objectives and you must:


i.    be a regular, full-time employee on or before October 1, 2020;
ii.    be a regular, full-time employee on the date of each Bonus payment;
iii.    be a grade 13 or above;
iv.    not be on another incentive plan;
v.    achieve an individual performance rating of 3.0 or above for the plan
year, regardless of ranking; and
vi.    sign and return this letter and attached Goal Alignment Plan to Human
Resources.


(1)    Base Salary: Salary you have earned during the portion of the plan year
you are eligible for the MIP.
(2)
Objectives: Each objective has a Target. Achieving Target pays out at 100% of
the assigned objective. At or below the Minimum of the Corporate Organic Revenue
objective has a 0% achievement and at or above the Maximum has a 200%
achievement. Achievement of the Corporate Organic Revenue objective above
Minimum and below Target or above Target and Below Maximum is calculated on a
linear basis from achievement. The Corporate Adjusted EBITDA Percentage
objective is a minimum qualifier that reduces payout on a linear scale if the
Target is not achieved. The Company will establish a minimum, target and maximum
bonus pool for the year.

(3)
Corporate Organic Revenue and Adjusted EBITDA targets are not listed until year
end results are released to the public market. All of these targets (including
minimums and maximums) and awards may be adjusted by the compensation committee
based on (i) risk assessment inherent in the target and (ii) special
circumstances that were not anticipated when the targets were established.

(4)
Individual Performance is based on: Achievement of strategic goals and
initiatives identified in your assigned Goal Alignment Plan(s) “GAP,” individual
performance rating and/or rankings, and other contributions you make during the
plan year.






